DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 7/6/2020 for application number 16/921,031. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 20 are presented for examination.

Drawings
Examiner contends that the drawings filed 7/6/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (hereinafter as Zhang) PGPUB 2020/0161877.
As per claim 1, Zhang teaches a battery management system [0049 and 0052: battery management system], comprising: 
a pair of back-to-back transistors [FIG. 1 and FIG. 2: (transistor Q1, Q2, and transistor Q5 within element 5 are all next to each other and are considered back-to-back transistors)] configured to selectively discharge battery cells of a battery pack [0056 and 0058: (Q1 and Q2 transistors control the switching of charging and discharging, and the switching tube)]; 
a high-side driver configured to control an operation of the pair of back-to-back transistors [0054: (gate driving ends of the transistors Q1 and Q2 are connected to the controller; thus the controller contains a high-side driver –  specifically the output interface of the controller is considered a high side driver)]; 
an analog front end (AFE) circuit configured to monitor a voltage of each cell within the battery pack [FIG. 1 analog front end (AFE) 2]; and 
a micro controller unit (MCU) [FIG. 1 controller (MCU) 3] configured to control and monitor the AFE circuit [FIG. 1 and 0051: (MCU bidirectionally communicates with AFE to generate control instructions based on information collected by AFE)] and provide over-voltage protection to the pair of back-to-back transistors [0066: (AFE detects over-voltage, which causes a discharge protection mode for providing over-voltage protection by controlling the transistors Q1 and Q2; thus over-voltage protection is provided to/using the transistors)].

As per claim 2, Zhang teaches the system of claim 1, further comprising a multiphase converter connected with the pair of back-to-back transistors and configured to convert a voltage from the battery pack [0003: (each string of cells of battery pack is connected to a DC converter; DC converter converts voltages); FIG. 1, 0063, and 0070: (Q3 and Q4 are multiphases of battery cells connected to DC converter, and are connected with the Q1, Q2, and Q5 transistors)].
As per claim 3, Zhang teaches the system of claim 2, further comprising an over-voltage protection circuit connected with the battery pack and configured to monitor voltages of the battery cells of the battery pack [FIG. 1, 0060, and 0066: (AFE connected to battery pack, and monitors the battery pack for over-voltage conditions)].

Claim 17 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 19 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (hereinafter as Zhang) PGPUB 2020/0161877, and further in view of Ammu et al. (hereinafter as Ammu) PGPUB 2014/0157008.
As per claim 4, Zhang teach the system of claim 2.
Zhang does not teach further comprising a hot-swap circuit connected with the multiphase converter.
Ammu teaches using batteries to provide power to loads through a converter. Ammu is thus similar to Zhang. Ammu further teaches wherein the BMS further comprises a hot-swap circuit connected with the multiphase converter [0020-0021, 0023-0024, and FIG 4: (hot swap circuit is connected to DC-DC converter)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ammu’s hot-swap circuit and connect it to the converter in Wang. One of ordinary skill in the art would have been motivated to do so in Wang and Zhang because it optimizes power delivery by protecting the circuit from unwanted inrush current, reverse current flow, and other potential short circuit events [Ammu 0021].

Claim(s) 5-6, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (hereinafter as Zhang) PGPUB 2020/0161877, and further in view of Wang USPAT 11,360,153.
As per claim 5, Zhang teaches the system of claim 2.
Zhang does not explicitly teach further comprising two or more multiphase converters connected in parallel. Although Zhang states that each string of cells in a battery pack is connected to a DC converter [0003], Zhang does not indicate if there are multiple DC converters.
Wang teaches use of a BBU to provide power to server rack when needed. Wang is therefore similar to Zhang because they teach the use of battery to supply power when needed. Wang further teaches two or more multiphase converters connected in parallel [FIG. 10: (DC/DC converters 1048 and 1048’ are in parallel)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wang’s teachings of using a battery unit such as taught by Zhang, in an application to supply backup power to a server, with the use of multiple DC converters in parallel. Wang teaches an area in which Zhang’s battery can be used. One of ordinary skill in the art would have been motivated to provide multiple converters in Zhang because it provides for flexibility and redundancy, and allows for conditioning of power output as desired [Wang col. 8 lines 3-13]. 

As per claim 6, Zhang teach the system of claim 2.
Zhang does not teach further comprising a first auxiliary power source connected with the battery pack and a second auxiliary power source connected with the multiphase converter. 
Wang teaches use of a BBU to provide power to server rack when needed. Wang is therefore similar to Zhang because they teach the use of battery to supply power when needed. Wang further teaches a first auxiliary power source connected with the battery pack [Wang FIG. 1 BBU and FIG. 10 output terminal 1042 (first auxiliary power source)] and a second auxiliary power source connected with the multiphase converter [Wang FIG. 1 power supply 150 (second auxiliary power source)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wang’s teachings of using a battery unit such as taught by Zhang, in an application to supply backup power to a server. Wang teaches an area in which Zhang’s battery can be used. One of ordinary skill in the art would have been motivated to provide use the battery as a first power source and another power source (such as the main) as the second power source in in Zhang because it provides redundant power sources to ensure the load will still be powered even if one of the power sources were lost, which improves reliability of the load.

As per claim 8, Zhang teaches the system of claim 1.
Zhang does not teach further comprising a fuel gauge connected with the battery pack and a sensing resistor and configured to measure a current of the battery pack.
Wang teaches use of a BBU to provide power to server rack when needed. Wang is therefore similar to Zhang because they teach the use of battery to supply power when needed. Wang further teaches a fuel gauge connected with the battery pack [FIG. 1 fuel gauge 108 or FIG. 10 fuel gauge 1008] and a sensing resistor and configured to measure a current of the battery pack [FIG. 10 current sensor 334 and col. 4 lines 48-59: (current sensor 334 measures current discharge rates)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wang’s teachings of using a battery unit such as taught by Zhang, in an application to supply backup power to a server with the use of fuel gauge. Wang teaches an area in which Zhang’s battery can be used. One of ordinary skill in the art would have been motivated to use a fuel gauge in Zhang because fuel gauges allows for forecasting the remaining capacity of a battery as it ages and reduces waste by predicting when a battery will reach the end of its useful service life [Wang col. 2 lines 7-30].

Claim 20 is similar in scope to claim 8 as addressed above and is thus rejected under the same rationale.


Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (hereinafter as Zhang) PGPUB 2020/0161877 in view of Wang USPAT 11,360,153, and further in view of Kilkic et al. (hereinafter as Kilkic) PGPUB 2017/0265325
As per claim 7, Zhang and Wang teach the system of claim 6.
Zhang and Wang do not explicitly mention wherein the first auxiliary power source provides power to the system during discharge of the battery pack, and the second auxiliary power source provides power to the system during a standby mode. Zhang and Wang do not explicitly mention when power is supplied by the BBU and when it is supplied by the main power source.
Kilkic teaches a server rack and providing multiple power sources to the server rack using main power and batteries. Kilkic is therefore similar to Zhang and Wang. Kilkic further teaches wherein the first auxiliary power source provides power to the system during discharge of the BBU [0060, 0065, and 0070-0072: (battery backup unit (first auxiliary power source) provide power in an active mode)], and the second auxiliary power source provides power to the system during standby mode [0060, 0065, and 0070-0072: (battery backup unit does not provide power in a standby mode, and power is instead provided by the main power)]. Kilkic thus teaches active mode and standby mode of the battery, and the BBU to provide power during the active mode of the BBU, and the main power to provide power during the standby mode of the BBU.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kilkic’s teachings of using different power sources to provide power during different modes in Zhang and Wang. One of ordinary skill in the art would have been motivated to use Kilkic’s teachings of using another power source to provide power when the BBU is in a standby mode in Zhang and Wang because it allows for power to be continued to be provided to server load and preventing the interruption of power.

Claim 18 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.


Claim(s) 9-11, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang USPAT 11,360,153, and further in view of Zhang et al. (hereinafter as Zhang) PGPUB 2020/0161877.
As per claim 9, Wang teaches an electronic rack [FIG. 1 rack 120], comprising: 
a stack of server chassis, each server chassis including one or more servers [col. 2 lines 6-30 and col. 9 lines 28-50: (servers in a data center; it is also well known in the art that servers are stored in server’s chassis in a server rack)]; 
a power supply coupled to the server chassis to provide power to the servers [FIG. Power supply 150]; 
a battery backup unit (BBU) having a plurality of battery cell packages and each battery cell package containing one or more battery cells [FIG. 1 BBU 102, FIG. 2 battery cells 212, col. 2 lines 56-66, and col. 3 lines 24-44: (battery cells in a BBU)], wherein the BBU is configured to provide power to the servers when the power supply is unavailable [claim 1: (using a battery pack to provide backup power]; and 
a battery management system (BMS) connected between the power supply or the servers [FIG. 1 controller 170 (BMS) connected between power supply and servers or BBU; col. 3 lines 16-23: (controller for BBU may be onboard)];
an analog front end (AFE) circuit configured to monitor a voltage of each cell within the BBU [col. 4 lines 48-59: analog front-end (AFE)].
 
Wang teaches a controller controlling BBU to provide backup power to server loads when the main power supply is unavailable. Wang however, does not teach the BMS comprising: a pair of back-to-back transistors configured to selectively discharge the plurality of battery cells of the BBU; a high-side driver configured to control an operation of the pair of back-to-back transistors; and a micro controller unit (MCU) configured to control and monitor the AFE circuit and provide over-voltage protection to the pair of back-to-back transistors. Wang does not describe the details of BMS controller circuitry.
Zhang teaches circuitry for controlling charging and discharging of a battery containing a plurality of cells. Zhang is therefore similar to Wang because they teach controlling when to charge or discharge batteries. Zhang further teaches the BMS [0049 and 0052: battery management system] comprising: a pair of back-to-back transistors [FIG. 1 and FIG. 2: (transistor Q1, Q2, and transistor Q5 within element 5 are all next to each other and are considered back-to-back transistors)] configured to selectively discharge the plurality of battery cells of the BBU [0056 and 0058: (Q1 and Q2 transistors control the switching of charging and discharging, and the switching tube)]; a high-side driver configured to control an operation of the pair of back-to-back transistors [0054: (gate driving ends of the transistors Q1 and Q2 are connected to the controller; thus the controller contains a high-side driver –  specifically the output interface of the controller is considered a high side driver)]; an analog front end (AFE) circuit configured to monitor a voltage of each cell within the BBU [FIG. 1 analog front end (AFE) 2]; and a micro controller unit (MCU) [FIG. 1 controller (MCU) 3] configured to control and monitor the AFE circuit  [FIG. 1 and 0051: (MCU bidirectionally communicates with AFE to generate control instructions based on information collected by AFE)] and provide over-voltage protection to the pair of back-to-back transistors [0066: (AFE detects over-voltage, which causes a discharge protection mode for providing over-voltage protection by controlling the transistors Q1 and Q2; thus over-voltage protection is provided to/using the transistors)]. Zhang teaches control of circuitry to protect against over-voltage conditions.
The combination of Wang with Zhang leads to implementation of Zhang’s detailed circuitry within the ATS 130 of Wang, for controlling when to charge or discharge the BBU.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Zhang’s teachings of circuitry details for controlling charging and discharging of BBUs even during over-voltage conditions into Wang. One of ordinary skill in the art would have been motivated to use Zhang’s teachings in Wang’s ATS 130 because Zhang provides over-voltage protection and allows for equalization measures of battery cells, which would prolong the lifespan of batteries [Zhang 0002-0004].

As per claim 10, Wang and Zhang teach the system of claim 9, wherein the BMS further comprises a multiphase converter connected with the pair of back-to-back transistors and configured to convert voltage from the BBU [Zhang 0003: (each string of cells of battery pack is connected to a DC converter; DC converters convert voltages); FIG. 1, 0063, and 0070: (Q3 and Q4 are multiphases of battery cells connected to DC converter, and are connected with the Q1, Q2, and Q5 transistors) or Wang FIG. 10: (DC/DC converter for different battery cells)].
As per claim 11, Wang and Zhang teach the system of claim 10, wherein the BMS further comprises an over-voltage protection circuit connected with the BBU and configured to monitor the battery cells of the BBU [Zhang FIG. 1, 0060, and 0066: (AFE connected to battery pack, and monitors the battery pack for over-voltage conditions)].
As per claim 13, Wang and Zhang teach the system of claim 10, wherein the BMS further comprises two or more multiphase converters connected in parallel [FIG. 10: (multiphase DC/DC converters 1048 and 1048’ are in parallel)].
As per claim 14, Wang and Zhang teach the system of claim 10, wherein the BMS further comprises a first auxiliary power source connected with the BBU [Wang FIG. 1 BBU and FIG. 10 output terminal 1042 (first auxiliary power source)] and a second auxiliary power source connected with the multiphase converter [Wang FIG. 1 power supply 150 (second auxiliary power source)].
As per claim 16, Wang and Zhang teach the system of claim 9, wherein the BMS further comprises a fuel gauge connected with the BBU [FIG. 1 fuel gauge 108 or FIG. 10 fuel gauge 1008] and a sensing resistor and configured to measure a current of the BBU [FIG. 10 current sensor 334 and col. 4 lines 48-59: (current sensor 334 measures current discharge rates)].


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang USPAT 11,360,153 in view of Zhang et al. (hereinafter as Zhang) PGPUB 2020/0161877, and further in view of Ammu et al. (hereinafter as Ammu) PGPUB 2014/0157008.
As per claim 12, Wang and Zhang teach the system of claim 10.
Wang and Zhang do not teach wherein the BMS further comprises a hot-swap circuit connected with the multiphase converter.
Ammu teaches a server rack system with backup batteries to provide power to the servers when AC power is lost using a converter. Ammu is thus similar to Wang and Zhang because they teach use of batteries to provide power to a servers. Ammu further teaches wherein the BMS further comprises a hot-swap circuit connected with the multiphase converter [0020-0021, 0023-0024, and FIG 4: (hot swap circuit is connected to DC-DC converter)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ammu’s hot-swap circuit and connect it to the converter in Wang and Zhang. One of ordinary skill in the art would have been motivated to do so in Wang and Zhang because it optimizes power delivery by protecting the circuit from unwanted inrush current, reverse current flow, and other potential short circuit events, thereby preventing damage and faults when a removable card is inserted into the rack [Ammu 0021].


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang USPAT 11,360,153 in view of Zhang et al. (hereinafter as Zhang) PGPUB 2020/0161877, and further in view of Kilkic et al. (hereinafter as Kilkic) PGPUB 2017/0265325
As per claim 15, Wang and Zhang teach the system of claim 14.
Wang and Zhang do not explicitly mention wherein the first auxiliary power source provides power to the system during discharge of the BBU, and the second auxiliary power source provides power to the system during standby mode. Wang and Zhang do not explicitly mention when power is supplied by the BBU and when it is supplied by the main power source.
Kilkic teaches a server rack and providing multiple power sources to the server rack using main power and batteries. Kilkic is therefore similar to Wang and Zhang. Kilkic further teaches wherein the first auxiliary power source provides power to the system during discharge of the BBU [0060, 0065, and 0070-0072: (battery backup unit (first auxiliary power source) provide power in an active mode)], and the second auxiliary power source provides power to the system during standby mode [0060, 0065, and 0070-0072: (battery backup unit does not provide power in a standby mode, and power is instead provided by the main power)]. Kilkic thus teaches active mode and standby mode of the battery, and the BBU to provide power during the active mode of the BBU, and the main power to provide power during the standby mode of the BBU.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kilkic’s teachings of using different power sources to provide power during different modes in Wang and Zhang. One of ordinary skill in the art would have been motivated to use Kilkic’s teachings of using another power source to provide power when the BBU is in a standby mode in Wang and Zhang because it allows for power to be continued to be provided to server load and preventing the interruption of power.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
King (PGPUB 2013/0169038) teaches the main task of AFE module is protection of the discharge MOSFET [0047].
Wang et al. (PGPUB 2007/0210751) teaches an AFE that detects battery over-voltage conditions and monitoring of battery cells.
Wang et al. (PGPUB 2006/0152194) teaches an AFE that detects battery over-voltage conditions and monitoring of battery cells, and teaches sleep mode and current sense resistor.
Hsu et al. (PGPUB 2018/0139655) teaches making the BBU enter a sleep mode to reduce overall power consumption.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186